JUSTICE PINCHAM, dissenting: I dissent. Defendant contends that because of his mental disturbance and his emotional instability he was incapable of knowingly and intelligently waiving his Miranda rights and that his statements were therefore inadmissible as evidence against him and should have been suppressed. This issue was not properly resolved by the trial court, and in my opinion, this issue has not been properly resolved by this court. The State’s evidence of the defendant’s mental and emotional conditions when he made his statements sharply conflicted with the defendant’s evidence. That contrasting evidence is clearly set forth in the majority opinion and need not be here repeated. It was the province of the trial court to determine the credibility of the witnesses, to weigh the evidence, to resolve the conflicting evidence and to determine the facts. The trial court did so. It found that “the defendant, based on the testimony, was in fact emotionally upset” and that “it is my opinion, and I find that the defendant was emotionally upset.” It was also the trial court’s duty to resolve whether the defendant’s emotional instability, from whatever source, precluded the defendant from knowingly and intelligently waiving his Miranda rights before he gave his statements. In my judgment, the trial court did not do so. Rather, the trial court reasoned and ruled, erroneously I submit, that because the defendant’s emotional instability was not created by law-enforcement authorities, but instead was created by the defendant, the defendant’s emotional state could not be considered by the court in determining whether the defendant knowingly and intelligently waived his Miranda rights. The trial court reasoned: “The consideration that the court has to give to testimony and the evidence relative to [the defendant's emotional] condition is, was it created by the law enforcement authorities * * *. The other side of the coin on that point of law is, if the person is emotionally upset because of conditions created by the person *** it is my opinion, and I find that the defendant was emotionally upset, not because of what the police had done, or any law enforcement officials, but he set up the situation.” (Emphasis added.) The trial court failed to point out the evidence on which it based its conclusion that the defendant’s emotional instability was created by the defendant. Nevertheless, based on the above language of the trial court, it is clear that the court did not consider the defendant’s emotional instability in deciding that the defendant knowingly and intelligently waived his Miranda rights because, as the court stated, the defendant’s condition was self-induced and was not created by law-enforcement officials. I find no authority in Miranda v. Arizona (1966), 384 U.S. 436, 16 L. Ed. 2d 694, 86 S. Ct. 1602, or in its multitudinous progeny, for this proposition. Whether the defendant’s emotional instability prevented him from knowingly and intelligently waiving his Miranda rights was an appropriate question for the trial court’s determination. But the trial court, in making that determination, should not have excluded considering the defendant’s emotional state simply because that emotional state was created by the defendant and not by law-enforcement authorities. The majority concludes that there is no merit to the defendant’s contention that the trial court’s foregoing remarks constitute a “holding that an emotional state caused by the defendant’s own action could never render his statement involuntary and inadmissible.” The majority further concludes that “the State’s evidence if believed established that defendant’s emotional state did not prevent him from knowingly and voluntarily waiving his rights,” and that “the court’s determination of credibility was not contrary to the manifest weight of the evidence.” The majority, however, does not resolve whether it was error for the trial court to exclude the defendant’s self-created emotional stability in determining that the defendant knowingly and intelligently waived his Miranda rights. For the foregoing reasons, I would vacate the judgment and sentence and remand the cause with directions to the trial court to determine whether the defendant’s emotional instability, which the court found to have existed, precluded the defendant from knowingly and intelligently waiving his Miranda rights, and if so, grant the defendant a new trial, during which the defendant’s statements should be excluded from evidence. If the trial court determines that the defendant’s emotional instability did not preclude the defendant from knowingly and intelligently waiving his Miranda rights, the trial court should reimpose the judgment and sentence.